Citation Nr: 0029191	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from September 1977 to August 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1997 decision by the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reopened the veteran's claim for service 
connection for PTSD and then denied the claim on the merits.

The Board notes that a prior final rating decision in March 
1991 denied entitlement to service connection for PTSD.  (The 
veteran appealed that decision by submitting a notice of 
disagreement, but after a statement of the case was issued, 
he did not submit a timely substantive appeal.)  An RO 
decision in December 1997 reopened the veteran's claim and 
then denied service connection for PTSD on the merits.   
Thereafter, the veteran attempted to reopen his claim, and 
the current appeal ensued.  The Board finds that the veteran 
statement attempting to "reopen" his claim, received by the 
RO in February 1998, is sufficient to satisfy the 
requirements for a timely notice of disagreement with the 
December 1997 RO decision, which reopened and then denied the 
veteran's claim on the merits. 

Notwithstanding the RO's denial of the PTSD claim on the 
merits, the Board must  consider the threshold jurisdictional 
question of whether new and material evidence has been 
submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

While not at issue, the Board also notes that, in a decision 
of May 1988, the Board denied entitlement to service 
connection for schizophrenia. 






FINDINGS OF FACT

1.  An RO decision in March 1991, which the veteran appealed 
but, after issuance of a statement of the case, did not 
perfect the appeal by submitting a timely substantive appeal, 
denied entitlement to service connection for PTSD.

2.  Additional evidence submitted since March 1991, which 
includes a diagnosis of PTSD, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  There is no credible supporting evidence that a claimed 
stressor occurred while the veteran was on active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1131 (West 1991). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).
The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran seeks to reopen a final decision 
based on new and material evidence, a three-step analysis must 
be applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 
1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a) (2000).  Second, 
if new and material evidence has been presented, then 
immediately upon reopening the veteran's claim, the VA must 
determine whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is found to be well-grounded, then the merits of 
the claim may be evaluated after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met. 

The Board notes that a recent Congressional enactment has 
eliminated the second step of the Elkins analysis.  On 
October 30, 2000, the President signed into law Public Law 
No. 106-398 on October 30, 2000, which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement. 

The basis of the unappealed RO decision in March 1991 was 
that, although the record contained an earlier diagnosis, 
there was not a current diagnosis of PTSD.  During VA 
hospitalization of the veteran in March and April 1990 for 
psychiatric treatment, PTSD was not diagnosed, and, at a VA 
psychiatric examination in January 1991, PTSD was not 
diagnosed.  

The additional evidence submitted since March 1991 includes 
the report of a private clinical psychologist, who evaluated 
the veteran in September 2000.  The diagnoses rendered 
included PTSD.  The Board finds that, because the evidence is 
probative as to the basis of the prior denial of the 
veteran's claim, the psychologist's report constitutes new 
and material evidence, which warrants reopening of the claim 
for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  The Board will, therefore, proceed to 
consider the claim on the merits.

The veteran had peacetime service, from September 1977 to 
August 1978.  In written statements and in personal hearing 
testimony before the undersigned in September 2000, the 
veteran described several stressful experiences which he 
claimed had occurred during his active service: first, being 
slammed against the wall of an office by a Navy lieutenant; 
second, being hanged by feet, naked, as an "initiation" 
ritual aboard a ship; and, third, losing several teeth when 
he was beaten up by an unknown assailant.

In order to establish service connection for PTSD, the 
veteran is required to present credible supporting evidence 
that a claimed stressor occurred.  38 C.F.R. § 3.304(f).  He 
has not submitted such evidence.  The only evidence which he 
has submitted concerning stressors besides his own statements 
is a statement by one of his brothers, who indicated that the 
veteran had recounted to him the stressful incidents which he 
claims to have happened while he was in the Navy.  The Board 
finds that the veteran's brother's statement, which is not 
based on any independent knowledge of events during the 
veteran's service, does not constitute credible supporting 
evidence of a stressor.  

The Board finds nothing in the veteran's personnel or service 
medical records to support his alleged stressors of first 
being slammed against the wall of an office by a Navy 
lieutenant, being hanged by feet, naked, as an "initiation" 
ritual aboard a ship, and losing several teeth when he was 
beaten up by an unknown assailant.  The veteran and his 
brother have stated that they tried to locate an individual 
who served with the veteran and who, allegedly, told the 
veteran that a Naval officer was arranging for the veteran to 
be harassed so that the veteran would commit suicide.  The 
veteran and his brother did not locate such an individual or 
submit a statement by anyone who served with the veteran.  In 
that regard, they have not submitted any evidence to support 
the veteran's account of his alleged stressors. 

Under the revised provisions of 38 U.S.C.A. § 5107(a), VA is 
required to assist a claimant in developing all facts 
pertinent to a claim for VA benefits.  VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  In this case, the Board finds 
that another psychiatric examination of the veteran is not 
required to comply with VA's duty to assist the veteran, 
because there is no reasonable possibility that such an 
examination would produce credible supporting evidence, that 
is, credible evidence from someone other than the veteran, 
that a claimed stressor occurred.  

Because one of the elements required to establish service 
connection for PTSD has not been satisfied, the Board 
concludes that the veteran has not met his burden of proof 
and the claim for service connection for PTSD must be denied.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.304(f).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b). 





ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD; however, based on all 
the evidence, the reopened claim for service connection for 
PTSD is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

